HOUCK ,J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Daniel McGugin died intestate seized in fee simple of a farm, leaving two children, Charles and the defendant, Neva Rees. She thereafter quit-claimed the undivided one-half of the farm to her brother. Charles. The consideration clause stated “in and for a good consideration to me paid by Charles K. Mc-Gugin.” Charles then died, leaving the plaintiff, his widow, and only surviving heir-at-law. The plaintiff claims that the undivided half conveyed by the quit-claim; deed is not ancestral property and that she is therefore entitled to it in fee simple. On appeal, the Court of Appeals dismissed the petition of the plaintiff and found for the defendant, holding:
1. That parol evidence is not admissible to contradict the recitation of consideration in the deed for the purpose of changing the course of descent.
2. The conveyance is for “a good consideration” and is from sister to brother, thereby impressing upon the title the character of a deed of gift.
3. In order for an estate to be ancestral, it must come directly from an ancestor without consideration other than blood. If it comes otherwise, it is not ancestral property.
4. Under the provisions of Section 8573, GC., the fee vests in the defendant, Neva Rees, subject to the life estate of the plaintiff.